 Case 1:21-cv-04323-VM Document 47 Filed 08/10/21 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
                                                                8/10/2021
ANDREW TATE,                     :
                                 :
                   Plaintiff,    :
                                 :             21 Civ. 4323 (VM)
           -against-             :             DECISION AND ORDER
                                 :
ATERIAN, INC., et al.,           :
                                 :
                   Defendants.   :
---------------------------------X
JEFF COON,                       :
                                 :
                   Plaintiff,    :
                                 :             21 Civ. 5163 (VM)
           -against-             :             DECISION AND ORDER
                                 :
ATERIAN, INC., et al.,           :
                                 :
                   Defendants.   :
---------------------------------X

VICTOR MARRERO, U.S.D.J.:

      Before the Court are six pending motions from Antonio

Velardo (“Velardo”), Joseph Nolff (“Nolff”), Tamara Rasoumoff

(“Rasoumoff”), Andrew Zenoff (“Zenoff”), Hungen Lin (“Lin”),

and   Boris   Kerzhner   (“Kerzhner,”    and   collectively      with

Velardo, Nolff, Rasoumoff, Zenoff, and Lin, “Movants”) for

consolidation pursuant to Federal Rule of Civil Procedure

(“Rule”) 42(a) and the Private Securities Litigation Reform

Act (“PSLRA”), as well as appointment and approval of a lead

plaintiff and lead counsel under the PSLRA. (See Dkt. Nos.

14, 17, 20, 24, 28, 31.) The Court received three responses

from Velardo, Nolff, and Zenoff (Dkt. Nos. 40, 43, 44), as

                                 1
 Case 1:21-cv-04323-VM Document 47 Filed 08/10/21 Page 2 of 8



well as two replies from Velardo and Zenoff (Dkt. Nos. 45,

46). After all motions were filed, Kerzhner and Lin filed

notices    of    nonopposition       to   the   competing   motions    for

appointment, in recognition of the fact that Kerzhner and Lin

did not suffer the greatest financial loss. (See Dkt. Nos.

38, 39.)

     After considering these submissions, as well as the

related material presented in the record, the Court hereby

GRANTS the Movants’ motions to consolidate the actions under

Rule 42(a), appoints Joseph Nolff as lead plaintiff, and

appoints The Rosen Law Firm as lead counsel.

                             I.   BACKGROUND

     The claims in this class-action suit arise out of alleged

violations      of   the   federal    securities    laws    by   defendant

Aterian Inc. (“Aterian”) between December 1, 2020 and May 3,

2021 (the “Class Period”). (See “Complaint,” Dkt. No. 1.)

Aterian is a “technology-enabled consumer products platform

that builds, acquires and partners with e-commerce brands.”

(Id. ¶ 15.) Aterian allegedly misrepresented the health and

viability of its core businesses, which was exposed by a May

4, 2021 report released by Culper Research. That report caused

the publicly traded Aterian stock to lose approximately 24%

of its value in a single day.

     The various complaints filed by plaintiffs individually

                                      2
 Case 1:21-cv-04323-VM Document 47 Filed 08/10/21 Page 3 of 8



and on behalf of others similarly situated (the “Class”) all

allege      that    Aterian’s       actions      during     the    Class       Period

violated Sections 10(b) and 20(a) of the Securities Exchange

Act of 1934.

                              II.      DISCUSSION

A.      CONSOLIDATION

        Rule 42(a) states that consolidation is appropriate when

two or more actions “involve a common question of law or

fact.” Similarly, the PSLRA contemplates consolidation when

“more    than      one   action     on   behalf        of   a   class    asserting

substantially the same claim or claims arising under this

chapter has been filed.” 15 U.S.C. § 78u-4(a)(3)(A)(ii).

Under these standards, the Court finds that the two actions

currently before it involve the same or substantially similar

underlying         conduct,       claims,        and    parties         such     that

consolidation is appropriate.

B.      LEAD PLAINTIFF

        Once the Court has determined that consolidation is

appropriate, it must appoint the “most adequate plaintiff” to

be   lead    plaintiff.       See    id.     §    78u-4(a)(3)(B)(i).           PSLRA

instructs that the presumptively “most adequate plaintiff” is

the Movant who (1) has filed a timely motion to be appointed;

(2) has the “largest financial interest;” and (3) makes a

preliminary        showing      that     they      satisfy        the     Rule     23

                                         3
 Case 1:21-cv-04323-VM Document 47 Filed 08/10/21 Page 4 of 8



requirements      for     class    representative.       See    id.     §     78u-

4(a)(3)(B)(iii)(I). As to the first requirement, each Movant

has filed a timely motion to be appointed lead plaintiff.

     Second,      to     determine    which   Movant     has     the    largest

financial       interest,    this    Court    typically        considers       the

Lax/Olsten      factors:    “(1)     the   number   of   shares       purchased

during    the    class    period;    (2)    the   number   of     net    shares

purchased during the class period; (3) the total net funds

expended during the class period; and (4) the approximate

losses suffered.” See, e.g., In re KIT Dig., Inc. Sec. Litig.,

293 F.R.D. 441, 445 (S.D.N.Y. 2013). Financial loss, the last

factor, is the most important element of the test. See Reimer

v. Ambac Fin. Grp., No. 08 Civ. 411, 2008 WL 2073931, at *3

(S.D.N.Y. May 9, 2008).

     Of   the     Movants,    Nolff    has    demonstrated       by     far    the

greatest financial loss ($470,510). This amount outpaces each

of   Velardo      ($103,815),        Rasoumoff      ($57,819.51),           Zenoff

($119,011.73), Lin ($14,687), and Kerzhner ($25,773). In

fact, Zenoff and Velardo, the two Movants with the next

greatest loss, both concede that Nolff has sustained a greater

loss. (See Dkt. Nos. 44, 45) Therefore, the Court concludes

that Nolff has the largest financial interest.

     As to the third requirement, although numerosity and

common questions of law and fact are relevant requirements

                                       4
 Case 1:21-cv-04323-VM Document 47 Filed 08/10/21 Page 5 of 8



for a class representative under Rule 23, “typicality and

adequacy of representation are the only provisions [of Rule

23] relevant to a determination of lead plaintiff under the

PSLRA.” Kaplan v. Gelfond, 240 F.R.D. 88, 94 (S.D.N.Y. 2007)

(alteration in original); see also Kuriakose v. Fed. Home

Loan Mortg. Co., No. 08 Civ. 7281, 2008 WL 4974839, at *4

(S.D.N.Y. Nov. 24, 2008) (“In a motion to be appointed as

lead plaintiff, a class member need only make a ‘preliminary

showing’ that the Rule’s typicality and adequacy requirements

have been satisfied.” (citation omitted)).

        The Court is satisfied that Nolff has made a preliminary

showing of typicality and adequacy of representation. Nolff

brings the same securities claims as all other plaintiffs in

the Class, and therefore his interests are closely aligned

with the rest of the Class. Nolff, having suffered the

greatest financial loss, is highly motivated to represent the

Class     adequately.       Furthermore,       Nolff’s        background      and

experience in investing suggest he is capable of leading a

complex securities class action. Accordingly, because Nolff

satisfies     each   of     PLSRA’s   three    requirements,         the   Court

presumes that Nolff is the most adequate plaintiff.

        The   presumption     of   most    adequate     plaintiff      “may    be

rebutted      only   upon    proof    by   a   member    of    the   purported

plaintiff class” that the most adequate plaintiff (1) “will

                                       5
 Case 1:21-cv-04323-VM Document 47 Filed 08/10/21 Page 6 of 8



not fairly and adequately protect the interests of the class”

or (2) “is subject to unique defenses that render such

plaintiff incapable of adequately representing the class.”

See 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II). Of the Movants, only

Velardo makes a case that Nolff is not suited to be lead

plaintiff   in   this   action.   (See   Dkt.   No.   40.)   Velardo’s

argument essentially is that Nolff has not provided the Court

with enough information to make the necessary preliminary

showing of typicality and adequacy of representation. (Id. at

3-5.) But Velardo offers no “proof” that Nolff cannot capably

represent the class as required on rebuttal. See In re KIT

Dig., Inc. Sec. Litig., 293 F.R.D. at 446 (noting the lack of

“credible proof” in rejecting rebuttal arguments). Therefore,

the Court finds that the presumption that Nolff is the “most

adequate plaintiff” has not been rebutted and will appoint

Nolff as lead plaintiff in this action.

C.   LEAD COUNSEL

     Lastly, the PSLRA instructs that upon appointing a lead

plaintiff, he or she “shall, subject to the approval of the

court, select and retain counsel to represent the class.” 15

U.S.C. § 78u–4(a)(3)(B)(v). The PSLRA “evidences a strong

presumption in favor of approving a properly-selected lead

plaintiff’s decisions as to counsel selection and counsel

retention.” In re Adelphia Commc’ns Corp. Sec. & Derivative

                                  6
 Case 1:21-cv-04323-VM Document 47 Filed 08/10/21 Page 7 of 8



Litig., No. 03 MDL 1529, 2008 WL 4128702, at *2 (S.D.N.Y.

Sept. 3, 2008) (quoting In re Cendant Corp. Litig., 264 F.3d

201, 276 (3d Cir. 2001)).

     Nolff has selected The Rosen Law Firm as lead counsel,

a representative of which has submitted a resume setting forth

the firm’s attorneys and relevant experience. (See Dkt. No.

19-4.) The Court is persuaded that, based on the experience

it has in litigating class action law suits, The Rosen Law

Firm can capably represent the class here. Accordingly, the

Court approves Nolff’s selection of The Rosen Law Firm as its

choice of lead counsel. See, e.g., In re Tarragon Corp. Sec.

Litig., No. 07 Civ. 7972, 2007 WL 4302732, at *2 (S.D.N.Y.

Dec. 6, 2007) (approving counsel based on “affidavit setting

forth [the] law firm's experiences as class counsel”).

                              III.   ORDER

     For the reasons stated above, it is hereby

     ORDERED     that   the    Clerk     of     Court    is   respectfully

requested   to   consolidate     these    actions       for   all    pretrial

purposes; and it is further

     ORDERED     that   all    filings     in     connection        with   the

consolidated action be docketed against the lower-numbered

case, 21 Civ. 4323; and it is further

     ORDERED that the Clerk of Court close the referenced

higher-numbered case, 21 Civ. 5163, as a separate action and

                                     7
 Case 1:21-cv-04323-VM Document 47 Filed 08/10/21 Page 8 of 8



remove it from the Court’s docket; and it is further

     ORDERED that the motion of Joseph Nolff (“Nolff”) for

appointment as lead plaintiff for the proposed class in this

action (Dkt. No. 17) is GRANTED; and it is further

     ORDERED that the motion of Nolff for appointment of The

Rosen Law Firm as lead counsel for the class is GRANTED; and

it further

     ORDERED that the motions of Antonio Velardo (Dkt. No.

14), Tamara Rasoumoff (Dkt No. 20), Andrew Zenoff (Dkt. No.

24), Hungen Lin (Dkt. No. 28), and Boris Kerzhner (Dkt. No.

31) for appointment as lead plaintiff and for lead counsel

are DENIED.

SO ORDERED:

Dated:       New York, New York
             10 August 2021




                                  8
